SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) Midas Fund, Inc. Midas Magic, Inc. Midas Perpetual Portfolio, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: MIDAS FUND, INC. MIDAS MAGIC, INC. MIDAS PERPETUAL PORTFOLIO, INC. 11 Hanover Square New York, NY 10005 www.MidasFunds.com New York, NY August [ ], 2012 Dear Fellow Shareholders: It is our pleasure to invite you to the Joint Special Meeting (“Meeting”) of Shareholders of Midas Fund, Inc. (“Midas Fund”), Midas Magic, Inc. (“Midas Magic”) and Midas Perpetual Portfolio, Inc. (“Perpetual Portfolio”) (each, a “Fund,” and collectively, the “Funds”) to be held at the Funds’ principal executive offices at 11 Hanover Square, 12th Floor, New York, New York10005, on September [ ], 2012 at [ ] a.m. ET.At the Meeting, each Fund’s shareholders, voting separately from the other Funds’ shareholders, will be asked: Proposal Funds Covered by Proposals 1.To approve an Agreement and Plan of Reorganization for the Fund, pursuant to which the Fund will be organizedinto a corresponding, similarly named, series (“New Fund”) of a newly established Delaware statutory trust (“New Trust”). All Funds 2.To approve a new investment management agreement between the Fund and Midas Management Corporation (“Midas Management”), the Fund’s current investment manager, so that Midas Management can continue to provide services to the Fund.As discussed in the Proxy Statement, the Fund’s prior investment management agreement has been deemed to have terminated due to a change in control of Midas Management’s parent company, and Midas Management currently serves as the Fund’s investment manager pursuant to an interim investment management agreement.Accordingly, in order for Midas Management to continue to provide services to the Fund beyond the interim period, shareholders are being asked to approve a new investment management agreement, under which Midas Management would continue to provide the same services at the same management fee rate. All Funds 3.To elect Bruce B. Huber, James E. Hunt, Peter K. Werner, and Thomas B. Winmill to the Fund’s Board. All Funds The Boards of Directors of each Fund (each, a “Board” and collectively, the “Boards”) have considered each of these proposals and unanimously recommend that you vote FOR each proposal. Formal notice of the Meeting appears on the next page and is followed by a brief overview of the proposals in “Question and Answer” format and the Proxy Statement for the Meeting.We hope you can attend the Meeting.Whether or not you are able to attend, it is important that your shares be represented at the Meeting.Accordingly, we ask that you please sign, date, and return the enclosed Proxy Card or vote via telephone or the Internet at your earliest convenience. On behalf of the Boards and the management of each Fund, I extend our appreciation for your continued support. Sincerely, Thomas B. Winmill President YOUR VOTE IS IMPORTANT We consider the vote of each shareholder important, whatever the number of shares held.Please sign, date, and return your proxies in the enclosed envelope or vote via telephone or the Internet at your earliest convenience. Delay may cause a Fund to incur additional expenses to solicit votes for the Meeting. MIDAS FUND, INC. MIDAS MAGIC, INC. MIDAS PERPETUAL PORTFOLIO, INC. 11 Hanover Square New York, NY 10005 www.MidasFunds.com NOTICE OF JOINT SPECIAL MEETING OF SHAREHOLDERS August [ ], 2012 To the Shareholders of Midas Fund, Inc., Midas Magic, Inc., and Midas Perpetual Portfolio, Inc.: The Joint Special Meeting (“Meeting”) of Shareholders of Midas Fund, Inc. (“Midas Fund”), Midas Magic, Inc. (“Midas Magic”), and Midas Perpetual Portfolio, Inc. (“Perpetual Portfolio”) (each, a “Fund,” and collectively, the “Funds”) will be held at the Funds’ principal executive offices at 11 Hanover Square, 12th Floor, New York, New York 10005, on September [ ], 2012, at [] a.m. ET.At the Meeting, each Fund’s shareholders, voting separately from the other Funds’ shareholders, will be asked: Proposal Funds Covered by Proposals 1.To approve an Agreement and Plan of Reorganization for the Fund, pursuant to which the Fund will be organized into a corresponding, similarly named, series (“New Fund”) of a newly established Delaware statutory trust (“New Trust”). All Funds 2.To approve a new investment management agreement between the Fund and Midas Management Corporation, the Fund’s current investment manager.No fee increase is proposed. All Funds 3.To elect Bruce B. Huber, James E. Hunt, Peter K. Werner, and Thomas B. Winmill to the Fund’s Board. All Funds These proposals are discussed in the Proxy Statement attached to this Notice.THE BOARDS OF DIRECTORS OF THE FUNDS, INCLUDING ALL OF THE INDEPENDENT DIRECTORS, UNANIMOUSLY RECOMMEND THAT YOU VOTE “FOR” THESE PROPOSALS.Each shareholder is invited to attend the Meeting in person.Only holders of record at the close of business on July [ ], 2012, are entitled to receive notice of, and to vote at, the Meeting. JOHN F. RAMIREZ Secretary Important Notice regarding the Availability of Proxy Materials for the Joint Special Meeting of Shareholders to Be Held on September[ ], 2012:This Notice of the Joint Special Meeting of Shareholders, Proxy Statement and form of proxy card are available on the Funds’ website at www.MidasFunds.com. IF YOU CANNOT BE PRESENT AT THE MEETING, WE URGE YOU TO COMPLETE, SIGN AND DATE THE ENCLOSED PROXY CARD OR AUTHORIZE PROXIES VIA TELEPHONE OR THE INTERNET.THE PROXY CARD SHOULD BE RETURNED IN THE ENCLOSED ENVELOPE, WHICH NEEDS NO POSTAGE IF MAILED IN THE UNITED STATES.INSTRUCTIONS FOR THE PROPER EXECUTION OF PROXIES ARE SET FORTH ON THE INSIDE COVER.WE ASK YOUR COOPERATION IN COMPLETING AND RETURNING YOUR PROXY PROMPTLY.THE ENCLOSED PROXY IS BEING SOLICITED ON BEHALF OF THE BOARDS OF DIRECTORS OF THE FUNDS. INSTRUCTIONS FOR SIGNING PROXY CARDS The following general rules for signing proxy cards may be of assistance to you and may avoid the time and expense to the Funds involved in validating your vote if you fail to sign your proxy card properly. 1.Individual Accounts:Sign your name exactly as it appears in the registration on the proxy card. 2.Joint Accounts:When shares are held jointly, either holder may sign, but the name of the party signing should conform exactly to a name shown in the registration. 3.All Other Accounts:The capacity of the individual signing the proxy card should be indicated unless it is reflected in the form of registration.For example: Registration Valid Signature Corporate Accounts (1) ABC Corp. ABC Corp., by [title of authorized officer] (2) ABC Corp., c/o John Doe Treasurer John Doe (3) ABC Corp. Profit Sharing Plan John Doe, Trustee TrustAccounts (1) ABC Trust
